Citation Nr: 0944636	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  05-05 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right 
shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1990 to June 1995. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, that denied the benefit sought on 
appeal.  The Veteran appealed that decision, and the case was 
referred to the Board for appellate review.  

In October 2009 the Veteran testified at a videoconference 
hearing before a Veterans Law Judge.  A transcript of that 
proceeding is of record.  



FINDINGS OF FACT

1.  The Veteran is right hand dominant. 

2.  The Veteran's right shoulder disability is manifested by 
some limitation of motion, but there is no showing that arm 
movement is limited to 25 degrees from the Veteran side, even 
considering functional loss due to pain and weakness.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for a right (major) shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5200 to 5203 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated December 2002 
and March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a decision from the United States 
Court of Appeals for Veterans Claims (Court) that provided 
additional guidance on the content of the notice that is 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
in claims involving increase compensation benefits.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  This 
holding requires the Secretary to notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Id.  This notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that the VA must bear the burden of proving 
that such an error did not cause harm.  Sanders v. Nicholson, 
487 F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of the decisions of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 
38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  In this case, the Board finds that any notice 
error did not affect the essential fairness of the 
adjudication because the Veteran was advised of the relevant 
regulations by the July 2004 Statement of the Case.  He did 
not ask that further guidance be provided, and, being 
represented, has had access to information regard the VA 
rating system.  Thus any deficiencies under Vazquez-Flores 
must be considered harmless error.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that the current evaluation assigned for 
his right shoulder disability does not accurately reflect the 
severity of that condition.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected condition adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify various disabilities and the criteria for 
specific ranges.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinksi, 1 Vet. App. 589 (1991).  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required by that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.1.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
where service connection has already been established, and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination. 

The Veteran first claimed entitlement to service connection 
for a right shoulder disability in August 1995.  The RO 
issued a rating decision in December 1995 granting 
entitlement to service connection for impingement syndrome of 
the right shoulder and assigning a 10 percent evaluation 
effective from June 29, 1995, the day after the Veteran was 
released from active service.  In December 1996 the Veteran 
filed for an increased rating for that condition, which was 
granted in a February 2007 rating decision providing for a 20 
percent rating from February 16, 1996, a 100 percent 
evaluation from January 8, 1997, and a 20 percent evaluation 
from March 1, 1997.  

In October 2002 the Veteran again filed for an increased 
rating for his right shoulder disability, stating that his 
right shoulder had deteriorated steadily and that the pain 
had gotten worse.  A VA examination was conducted and a 
January 2003 rating decision increased the Veteran's rating 
to 30 percent, effective from March 1, 1997.  Not long 
thereafter, in August 2003, an additional rating decision 
continued that 30 percent evaluation.  The Veteran submitted 
a Notice of Disagreement (NOD) later that month.  The RO 
issued a Statement of the Case (SOC) in July 2004 and in 
January 2005 the Veteran filed a Substantive Appeal (VA Form 
9).  The Board also noted that an August 2005 Supplemental 
Statement of the Case (SSOC) granted a temporary 100 percent 
rating effective from June 30, 2005, to July 31, 2005, due to 
a surgery requiring two months convalescence.

As mentioned, the Veteran's service-connected right shoulder 
disability is currently rated as 30 percent disabling under 
Diagnostic Code 5201.  In order to afford the Veteran the 
highest possible disability rating, his claim has been 
evaluated under all potentially applicable diagnostic codes 
for disabilities of the shoulder.  The VA Schedule for Rating 
Disabilities provides several diagnostic codes under which 
shoulder disabilities may be rated, but most are not 
applicable to the Veteran's diagnosed condition.  

Under Diagnostic Code 5003, for degenerative arthritis 
established by x-ray findings, a Veteran is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
However, when limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or groups of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objective 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  For the purpose of 
rating disability from arthritis, the shoulder is considered 
a major joint.  38 C.F.R. § 4.45(f).  A compensable 
evaluation under Diagnostic Codes 5003 and 38 C.F.R. § 4.59 
(for painful motion) is in order where arthritis is 
established by x-ray findings and no actual limitation of 
motion of the affected joints is demonstrated.  Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).  As the Veteran's 
right shoulder disability is already rated at 30 percent 
disabling this Diagnostic Code is not for application. 

Diagnostic Code 5201 bases rating evaluations on joint 
motion.  With regard to the dominant extremity, a 20 percent 
evaluation is provided for limitation of motion of the arm at 
shoulder level.  A 30 percent evaluation is warranted for 
limitation of motion midway between the side and shoulder 
level, and a 40 percent evaluation is assigned for limitation 
of major arm motion to 25 degrees from the side.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Full range of 
motion of the shoulder is zero to 180 degrees or abduction 
and forward elevation (flexion) and zero to 90 degrees of 
internal and external rotation.  38 C.F.R. § 4.71, Plate I. 

Under Diagnostic Code 5202, for the major upper extremity a 
20 percent rating is provided for malunion of the humerus 
with marked moderate deformity.  A 30 percent rating is 
provided for malunion of the humerus with marked deformity.  
For recurrent dislocation of the humerus at the 
scapulohumeral joint a 20 percent rating is provided with 
infrequent episodes and guarding of movement only at shoulder 
level and a 30 percent rating is provided for frequent 
episodes and guarding of all arm movements.  A 50 percent 
evaluation is warranted for fibrous union of the humerus.  A 
60 percent evaluation is provided for nonunion or false flail 
joint and an 80 percent rating is warranted for loss of the 
humeral head, also known as flail shoulder.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  

As stated below, there is no evidence of ankylosis or 
impairment of the clavicle or scapula, and so Diagnostic 
Codes 5200 and 5203 are not for application.  The evidence in 
this case includes private treatment records, VA treatment 
records, VA examination reports, written statements from the 
Veteran and a transcript from the October 2009 hearing before 
a Veterans Law Judge.  

Relevant VA treatment records date back to 2002 and indicate 
that the Veteran had significant right shoulder pain and 
difficulty reaching backwards or above his head.  Treatment 
records from 2003 indicate that the Veteran underwent an open 
acromioplasty in January 2003 and recovered well.  Treatment 
records from February and March of 2005 indicate a worsening 
of the pain in the Veteran's right shoulder condition, 
particularly when he attempts to put his arm above his head.  

The Veteran was afforded a VA examination in January 2003.  
During that examination the examiner noted the Veteran 
underwent arthroscopic surgery for impingement syndrome in 
1997 with residual, minimal pain following the procedure.  
The Veteran claimed that in May 2002 he began experiencing a 
reoccurrence of right shoulder pain.  Upon physical 
examination there was no muscle atrophy.  Range of motion 
studies indicated abduction of 180 degrees with pain after 90 
degrees, flexion was 180 degrees with pain after 90 degrees, 
extension was 30 degrees, adduction was 50 degrees, external 
rotation was 90 degree with pain after 70 degrees and 
internal rotation was 90 degrees with pain after 45 degrees.  
Radiographic imaging indicated type three acromion and 
degenerative changes of the acromioclavicular joint, but no 
tear of the rotator cuff.  

The Veteran was afforded an additional VA examination in June 
2004.  During that examination the Veteran complained of 
occasional, minimal right shoulder pain.  He stated that his 
symptoms were made worse with reaching, pushing, pulling and 
reaching above the shoulder level with the right arm.  At 
that time the Veteran was not receiving any treatment for his 
right shoulder pain and he stated that he was taking Tylenol 
on an as-needed basis when the pain became excessive.  The 
Veteran further stated that although the condition had 
interfered with recreational activities he had not lost any 
time at work because of it.  Upon physical examination the 
examiner found no evidence of deformity, swelling or palpable 
mass.  Range of motion studies indicated flexion to 180 
degrees with pain after 165 degrees, abduction to 180 degrees 
with pain after 135 degrees, external rotation to 90 degrees 
and internal rotation to 80 degrees.  The examiner also 
stated that range of motion was not additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination 
and that there was no evidence of any ankylosis.  X-rays 
conducted at that time revealed no degenerative changes, 
dislocation, facture or soft tissue abnormality.  The 
examiner further stated that the Veteran's condition did not 
affect his usual occupation or daily activities, but noted  
some weakness in hand-grip strength and indicated that the 
Veteran was restricted to occasional reaching and could not 
perform above the shoulder work activities with the right 
upper extremity.  

Private treatment records indicate that the Veteran had a 
right shoulder arthroscopy with subacromial decompression, 
Mumford procedure, lysis of adhesion and scar, bursectomy and 
cuff and labrum debridement performed in June 2005.  There 
were no complications.  

In November 2005 an additional VA examination was performed 
to evaluate the Veteran following his June 2005 surgery.  The 
Veteran stated that he was not taking any medications at that 
time and had had no incapacitating episodes and had missed no 
work in the prior 12 months, but had been forced to adjust 
his work duties due to his right shoulder pain.  Range of 
motion studies indicated abduction to 180 degrees, flexion to 
180 degrees with pain after 140 degrees, external rotation to 
90 degrees with terminal range of motion limited by pain and 
internal rotation to 45 degrees with terminal range of motion 
limited by pain.  Point tenderness to palpation anterior over 
the Veteran's distal clavicle at the level of the AC joint 
was noted.  Strength was normal and sensation to light touch 
from axillary nerve distribution through median, radial and 
ulnar nerve distributions was intact.  The examiner stated 
that the Veteran right shoulder range of motion was limited 
by pain as outline during range of motion studies, but not by 
weakness, fatigability, lack of endurance, incoordination or 
repetitive motion.  X-rays indicated widening joint space of 
the acromioclavicular joint, but no evidence of acute 
fracture or dislocation. 

The most recent VA examination was performed in April 2007.  
During the examination the Veteran reported pain, stiffness 
and lack of endurance with regard to his right shoulder.  He 
reported that the pain is constant and is both sharp and 
aching in nature.  The Veteran stated that pain is also 
elicited by physical activity, that it is relieved by rest 
and that he can function without medication.  In particular, 
the Veteran stated that he noticed pain in the shoulder with 
any activities above shoulder level, but admitted that this 
condition does not cause incapacitation.  With regard to 
function impairment, the Veteran stated that he is unable to 
lift heavy objects and cannot do prolonged overhead 
activities and the examiner confirmed these statements, but 
noted that the Veteran works in marketing.  Physical 
examination by the examiner indicated that the Veteran is 
right hand dominant.  The Veteran's right shoulder showed 
signs of tenderness.  Supraspinatus and deltoid strength were 
slightly reduced due to pain.  Range of motion studies 
indicates flexion to 160 degrees with pain after 100 degrees, 
abduction to 110 degrees with pain after 50 degrees, and 
external and internal rotation both to 90 degrees.  The 
examiner stated that on repetitive use joint function on the 
right is additionally limited by pain and weakness by 10 
degrees, but that it is not additionally limited on 
repetitive use by fatigue, lack of endurance or 
incoordination.  X-rays revealed findings within normal 
limits.  

The Veteran was afforded a hearing before a Veterans Law 
Judge in October 2009.  During that hearing the Veteran 
testified as to the symptomatology associated with his right 
shoulder disorder.  He stated that his range of motion is 
greatly decreased and that he experiences popping and 
numbness frequently.  He also stated that he performs most 
activities with his elbows tucked in so as not to use his 
shoulder and that he is unable to lift objects of 50 pounds.  
Private records submitted at that time indicate only that a 
referral was approved for neurological studies in August 
2009.  These records do not contain any substantive evidence.  

Based on the evidence of record, the Board finds that an 
evaluation in excess of 30 percent for the Veteran's right 
shoulder disability is not warranted.  Specifically, the 
Board notes that an evaluation in excess of 30 percent for 
the Veteran's right shoulder disability would require 
ankylosis, limitation of motion of the arm to 25 degrees from 
the side or fibrous union of the humerus.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-5203 (2008).  No findings to that 
affect are supported by the Veteran's private treatment 
records, VA treatment records or VA examination reports.  
Thus a 30 percent rating is the highest available under any 
of the applicable diagnostic codes.  

The Board does note that when an evaluation of a disability 
is based on limitation of motion, the Board must also 
consider, in conjunction with the otherwise applicable 
diagnostic code, any additional functional loss the veteran 
may have sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General 
Counsel held in VAOPGCPREC 9-98 after reiterating its holding 
in VAOPGCPREC 23-97 that pain as a factor must be considered 
in the evaluation of a joint disability with arthritis and 
that the provisions of 38 C.F.R. § 4.59 are for 
consideration.  Although examination indicates reduced range 
of motion and strength on repetitive motion with regard to 
the Veteran's right shoulder, the Board finds that these 
effects are already contemplated by the 30 percent rating 
assigned.   There is no indication in the current record that 
pain causes functional loss greater than that contemplated by 
the currently assigned 30 percent evaluation.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca.

In addition, consideration of an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, a 
veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as demonstrated by evidence 
showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
According to 38 C.F.R. § 4.1, "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his service-
connected right shoulder disorder has resulted in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  The disability has not required frequent periods of 
hospitalization.  The Veteran is employed and although some 
occupational impairment is suggested, there is no evidence of 
any marked interference with his employment such as periods 
of frequent hospitalizations, surgeries or inability to 
perform required tasks.  As the Veteran's impairment is 
adequately contemplated by the rating criteria referral for 
consideration of an extraschedular rating is not warranted.


ORDER

An evaluation in excess of 30 percent for a right shoulder 
disability is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


